Case: 14-20383      Document: 00512895129         Page: 1    Date Filed: 01/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20383
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN OLIVEROS MEJIA, also known as Juan Mejia Oliveros,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CR-8-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Oliveros Mejia pleaded guilty to illegal reentry following
deportation subsequent to an aggravated felony and was sentenced to 40
months in prison.        Mejia and the Government agree that Mejia’s prior
conviction for sexual assault pursuant to Texas Penal Code § 22.011 does not
qualify as an “aggravated felony” for purposes of 8 U.S.C. § 1326(b)(2), which
carries a 20-year statutory maximum. The parties disagree as to whether the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20383     Document: 00512895129    Page: 2    Date Filed: 01/08/2015


                                 No. 14-20383

proper remedy is remand for the district court to enter a modified judgment or
for this court itself to modify and affirm the judgment.
      We agree that there was error. See Rodriguez v. Holder, 705 F.3d 207,
215-16 (5th Cir. 2013). The conviction and sentence imposed by the district
court are AFFIRMED. However, we REMAND to the district court for the
limited purpose of correcting the judgment to reflect the correct offense of
conviction as under § 1326(b)(1). See United States v. Johnson, 588 F.2d 961,
964 (5th Cir. 1979).




                                       2